Citation Nr: 1207119	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, including diverticulitis, chronic colonic gastritis, gastroesophageal reflux disease and hiatal hernia claimed as hypertrophic gastritis, including as secondary to lumbar paravertebral fibromyositis with disc disease at L5-S1 and radiculopathy.

2.  Entitlement to service connection for service connection for a kidney disorder, including hematuria claimed as chronic nephritis, including as secondary to lumbar paravertebral fibromyositis with disc disease at L5-S1 and radiculopathy.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 23, 1984, to July 7, 1984.  He also had periods of active duty for training and inactive duty for training from January 1969 to January 1975, and from February 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In January 2009, the Board remanded this case for additional development.

In February 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The opinion was received in July 2011.  In August 2011, the Board informed him that it had requested a specialist's opinion in conjunction with his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In a September 2011 informal hearing presentation, the Veteran's representative stated that he did not respond to the July 2011 VHA opinion and requested to proceed with appellate review.  

In October 2011, the Board requested another opinion of a medical specialist from the Veterans Health Administration (VHA).  The opinion was received in November 2011.  In December 2011, the Board informed him that it had requested a specialist's opinion in conjunction with his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In a January 2012 Informal Hearing Presentation, the Veteran's representative stated that they had nothing further to add relating to the medical opinion and requested to proceed with appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that an examination is necessary in this case to determine the etiology and onset of the claimed disorders.  In November 2005, the Veteran filed these claims, seeking service connection a gastrointestinal disorder, including diverticulitis, chronic colonic gastritis, gastroesophageal reflux disease and hiatal hernia claimed as hypertrophic gastritis, and a kidney disorder, including hematuria claimed as chronic nephritis.  The Veteran's contends that these disorders are not only related directly to service, but are secondary to the medication for his service-connected lumbar back disability. 

The medical evidence of record shows that the Veteran has a long history of complaints of hematuria and stomach problems.  He has also been diagnosed as having several disabilities related to the stomach and kidneys.

Service treatment records show that in June 1984, the Veteran was injured when the truck he was riding in went into a hole in the ground.  He initially felt back pain after the accident and it was found that he injured his back, for which service connection is in effect.  In July 1984, the Veteran was diagnosed as having pyuria after being treated for complaints of discomfort while urinating.  During treatment for his back in October 1984, the Veteran complained of having "acid" stomach and seeing blood in his stools.  In December 1984, the Veteran complained of having hematuria and abdominal pain.  The Veteran underwent a G.I. series in January 1985, which was found to be essentially negative.  An abdominal sonogram revealed slightly dilated biliary radicals, but the common bile duct measured to be normal and the right kidney and pancreas looked normal.  During a March 1985 examination, it was noted that the Veteran had a history of hematuria on and off since July 1984 and he indicated in his report of medical history that he had stomach, liver, or intestinal trouble; rupture/hernia; and kidney stone or blood in urine.  In July 1986, the Veteran was diagnosed as having gastritis.  In November 1986, he was diagnosed as having hematuria by history, not documented.  During treatment in December 1986, he reported having hematuria for two years.  In January 1987, the Veteran underwent a bile duct exploration, which was found to be normal.  In a June 1987 urology clinic, the Veteran was diagnosed as having recurrent hematuria.  Later in June 1987, the Veteran was treated for abdominal pain, which was worse with eating or deep breathing and at night.  He also had diarrhea.  A June 1987 record shows that the Veteran was hospitalized for his recurrent hematuria.  In April 1988, the Veteran reportedly had a history of nephrolithiasis and it was noted that Motrin, the medication he took for his back pain, was causing epigastric discomfort.

Post-service treatment records reveal that the Veteran suffered from several conditions relating to his claimed disabilities following service.  The Veteran has been found to have hematuria since separation from National Guard Service.  In July 1992, he was diagnosed as having acute gastritis (bile gastritis).  In April 1999, the Veteran was treated for stomach problems.  The Veteran has received treatment for continuous complaints relating to abdominal pain and hematuria.  The record also contains evidence of renal colic, diverticulitis, GERD, and gastritis.

The Veteran stated during a February 2003 VA examination that he bled following the accident in service and complained of pain in the right side of his back.  He was diagnosed as having hematuria, most likely secondary to right renal contusion.  

June 2005 imaging of the abdomen revealed inhomogeneous echogenicity of the liver, which might represent diffuse hepatocellular disease or diffuse fatty infiltration of the liver and barium retained in the diverticulum of the descending colon.  A July 2007 CT scan showed right renal lower pole cysts.  

During a May 2009 VA examination, the Veteran stated that he had GERD since service.  He was diagnosed as having GERD and chronic gastritis.  GERD was noted to be a problem associated with his gastritis.  The examiner opined that it was less likely than not that the Veteran's kidney and stomach conditions were related to service, explaining that there was no evidence of a kidney condition and there was no evidence of chronic gastritis during service, which was first noted in a 2005 gastric biopsy.  The examiner also generally stated that there was no medical literature suggesting that gastritis was secondary to a back condition.  

A VHA dated July 2011, stated that the Veteran's gastrointestinal conditions that have been mentioned throughout his chart were unlikely related to his time in service.  In addition, the examiner also stated that none of the prescribed medications have documented permanent gastrointestinal side effects and there was no documented medical evidence that hiatal hernia, GERD, and clonic diverticula were secondary to medications prescribed for his back pain.  

A November 2011 VHA opinion concluded, following a review of the record, that it was less likely than not that any of the medications the Veteran took for his back pain caused or exacerbated his hematuria.  It was noted that there did not appear to be any evidence to suggest a true kidney disorder as kidney function was normal and there was no proteinuria or acidosis.  Microscopic hematuria was not a rare condition and if appropriate evaluation failed to reveal significant pathology, no additional treatment was necessary.  

Although the Veteran was afforded VA examinations and VHA opinions were obtained, the Board finds that a VA examination is necessary in this case.  The examinations and VHA opinions failed to fully address all of the Veteran's diagnosed conditions relating to the stomach and kidneys contained in the record and provide adequate opinions on which the Board may determine whether they are related to service or medications for his service-connected lumbar back disability.  The examiners also failed to comment on the Veteran's assertions regarding continuity of his symptoms or provide an opinion of the cause of his long-standing and well-documented hematuria.  Therefore, the Board finds that a VA physical examination is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service stomach and kidney disorders.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his gastrointestinal disorder, including diverticulitis, chronic colonic gastritis, gastroesophageal reflux disease and hiatal hernia claimed as hypertrophic gastritis, and his kidney disorder, including hematuria claimed as chronic nephritis.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that the Veteran has a gastrointestinal and/or kidney disorder that had its onset during his active service or is otherwise etiologically related to his active service.  

If the examiner determines that the Veteran's gastrointestinal and kidney disorders are not directly related to his active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any of his gastrointestinal and kidney disorders were caused or aggravated as a consequence of his service-connected lumbar spine disability, specifically the medication used to treat his lumbar spine disability.

In making this assessment, the examiner must review and comment on the medical evidence of record and past diagnoses relating to the gastrointestinal and kidney problems, and specifically address all labs and tests showing abnormalities of the gastrointestinal and kidney, including, but not limited to, the October 1984 complaints of having "acid" stomach and blood in stools; the January 1985 abdominal sonogram revealing slightly dilated biliary radicals; the April 1988 report of a history of nephrolithiasis and note that Motrin, the medication he took for his back pain, was causing epigastric discomfort; the February 2003 VA examination diagnosing the Veteran as having hematuria, most likely secondary to right renal contusion; and the July 2007 CT scan showed right renal lower pole cysts.  The examiner should also discuss the Veteran's long history of hematuria, which began shortly after the June 1984 accident, and his own assertions that he has had continuous symptoms since service.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

3.  Then, the RO should readjudicate the appeal.  In readjudicating the secondary service connection aspect of this appeal, the RO must consider 38 C.F.R. § 3.310 (2006).  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

